Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 103 Rejection:
Regarding independent claim 1, At page 7-9, Applicant argues that Huelsebusch is silent about determining the third location/time, wherein the third location/time which causes the longitudinal driver assistance system permits the driver initiated refusal of the automatic adaptation of the maximum permissible top speed (see page 7). Also, Siber fails to teach that the vehicle performs its speed change control until reaching at a certain speed (see page 8).
Examiner disagrees to the Applicant argument.
Huelsebusch discloses a vehicle that includes a driver assistance system (see [0037]).  The driver assistance system includes an intervention unit 26 for intervening in the longitudinal guiding of the vehicle.  The vehicle can perform automatically intervene in the longitudinal guiding of the vehicle based on the certain driving strategy by activating the driving device 27 (see at least [0049]). The driver assistance system includes an event determination unit 12 which determines a target speed at specific location, so the vehicle’s controller can perform speed change based on the determining which meets 
Siber discloses a method for operating longitudinal driver assistance system of a motor vehicle.  Siber teaches the same functions method of Huelsebusch and clearly point out location and time the vehicle operates on the longitudinal driving (see Fig.1).  At location x7, the vehicle determines a new target speed of 130km/h, the driver assistance allows the driver cancel the automatic setting of the max value which meets the scope of “until reaching the third location/time, cause the longitudinal driver assistance system to permit the driver-initiated refusal of the automatic adaptation of the max top speed”.
The combination of Huelsebusch and Siber for safety performing by the vehicle using the driver assistance system. 
 The rejection still remain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huesebusch (20140371974) in view of Siber (DE102014017522). 
With regard to claim 1, Hueseburch discloses a method and driver assistance system for determining a longitudinal dynamic driving (see the abstract), the system comprising:
a capture system configured to detect upcoming relevant events which require adaptation of a predefined maximum permissible top speed, in accordance with which a vehicle speed is controlled by the longitudinal driver assistance system (event determine action unit 12 connects to GPS 14, map 18, front detection device, and etc. for detecting upcoming event with reference to the digitized map 18 with required speed limits, see at least [0042]-[0043]) ; 
a functional unit which, upon detecting an upcoming relevant event (control unit 10, see at least [0037]+), is configured to: 
determine, upon detecting an upcoming relevant event and prior to the upcoming relevant even, a longitudinal driver assistance strategy, based on a location of the upcoming event, wherein the strategy identifies the upcoming locations/times, each of which is before the upcoming events (the driver assistance system includes an event determination unit 12 determines driving condition specification based on the present position of the vehicle and based on location information about a circumstance which will presumably require a future deceleration of the vehicle, for example a target speed and information about the stretches of road still to be covered within which the target speed is to be reached, see at least [0038] & [0040]-[0042], 
The longitudinal driver assistance system includes an intervention unit 28 which intervenes the vehicle speed control to achieve the new maximum permissible top 
Huelsebusch fails to teach upon reaching the location/time cause the longitudinal driver assistance system to intervene in the vehicle speed control to achieve the new maximum permissible top speed by the location of the upcoming relevant event when a driver-initiated refusal of the automatic adaptation of the maximum permissible top speed has not been received by the longitudinal driver assistance system by the longitudinal driver assistance system as of reaching the first location or the first time respectively determine a third location or third time to be reached after the second location or second time, respectively, up to which the longitudinal driver assistance system permits the driver-initiated refusal of the automatic adaptation of the maximum permissible top speed. 
Siber discloses a method for operating a driver assistance system of a motor vehicle. The vehicle is located at a starting position Xo and moves along the street 1 in the X direction with 113 km/h. At two predetermined positions X4 &X7 there is a traffic sign 3 & 4 respectively (see at least [0016]). When the vehicle approaches to the X4 with traffic sign 3 of 80km/h (see at least [0017]), If the vehicle’s system does not receive the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Huelsebusch by including to determining a second and third locations and/or time which causes the longitudinal driver assistance system to intervene in the vehicle speed control to achieve the new maximum permissible top speed at the location of the upcoming relevant event if when a driver-initiated refusal of the automatic adaptation of the maximum permissible top speed has not been received or allowing the driver initiated refusal of the automatic adaptation of max permissible top speed as of the vehicle reaching the 2nd and 3rd location or time, respectively as taught by Siber for improving performing and safety in controlling the autonomous vehicle. 



With regard to claims 3-4, Siber teaches that if a permitted driver-initiated refusal of the automatic adaptation of the maximum permissible top speed is detected during the intervention in the longitudinal guidance which has already started in the direction of the new maximum permissible top speed at the location of the upcoming relevant event, the functional unit is further configured to prompt a further intervention in the longitudinal guidance of the motor vehicle in order to reach or maintain a currently-applicable maximum permissible top speed (see at least [0019]+). 

With regard to claim 5, Siber teaches that after reaching the second location/time, and if there has not been a permitted driver- initiated refusal of the automatic adaptation of the maximum permissible top speed, the functional unit is further configured to prompt intervention in the longitudinal guidance between the second location or second time and the third location or third time such that a noticeable acceleration or deceleration in the direction of the new maximum permissible top speed is achieved (see at least [0020]+). 

With regard to claim 6-7, Siber teaches that after reaching the second location/time, and if there has not been a permitted driver- initiated refusal of the automatic adaptation of the maximum permissible top speed, the functional unit is further configured to prompt intervention in the longitudinal guidance between the second location/time and the third location or third time such that a noticeable acceleration or deceleration in the direction of the new maximum permissible top speed is achieved (see at least [0018]-[0020]+). 

With regard to claim 8, Siber teaches that the third location or third time is identical to a location or a time at which the new maximum permissible top speed is adjusted for the first time (see at least [0018]-0019]). 

With regard to claim 9-12, Siber teaches that after reaching the third location/time, the functional unit is configured to not permit the driver-initiated refusal of the automatic adaptation of the maximum permissible top speed (see at least [0018]- 0019]). 

With regard to claim 15, Huelsebusch teaches that the longitudinal driver assistance system is a cruise control system for the closed-loop control of the vehicle's speed to the predefined maximum permissible top speed, and, in the event of the automatic adaptation of the maximum permissible top speed, the functional unit is further configured to prompt open-loop or closed-loop control of the vehicle's speed after the second location/time in order to reach the new maximum permissible top speed at the location of the upcoming relevant event (see at least [0049]-[0050]+). 

With regard to claim 16, Siber teaches that the longitudinal driver assistance system is in the form of a speed-limiting system that prevents the maximum permissible top speed from being exceeded, and, in the event of the automatic adaptation of the maximum permissible top speed, the functional unit is further configured to limit the vehicle's speed such that the new maximum permissible top speed is not exceeded at the location of the upcoming relevant event (see at least [0018]-[0020]+). 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huelsebush and Siber as applied to claim 1 above, and further in view of Mayser (DEI 02012211967A1). 
With regard to claim 13, Huelsebush and Siber disclose the claimed subject matter but fail to teach in response to a permitted driver-initiated refusal of the automatic adaptation of the maximum permissible top speed, the functional unit is configured to deactivate the notification. 
Mayser discloses a vehicle with a speed control system (see at least [0001]). The system deactivates the notification in response to a permitted driver-initiated refusal of the automatic adaptation of the maximum permissible top speed (see at least [0013]+). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Huelsebusch by including to determining a second location or time to be reached after the first location, and upon detecting the upcoming relevant event, the method continuously determines a third location after the second location is reached, and at one point, a driver can cancel the automatic setting as taught by Siber, and further including to deactivate the notification in response to a permitted driver-initiated refusal of the automatic adaptation of the maximum permissible top speed as taught by Mayser for the user enables to control the vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662